uniform issue list number department of the treasury internal_revenue_service washington d c i g tax_exempt_and_government_entities_division xxxxxx xxxxxkxk op e-ep-t legend systema excess_plan trust t state m city c _ dear xxxx xxxx xxxkx xxxkx xxxx xxxxk aug 200i this is in response to your request for a private_letter_ruling dated xxxxx as supplemented by a letter dated xxxxx concerning the applicability of sec_415 of the internal_revenue_code code to an excess_benefit_plan and the tax consequences of certain related transactions you submitted the following facts and representations in support of your request system a is a state defined_benefit_plan established primarily for teachers and administrators of primary and secondary public schools of state m employed outside of city c each school covered by system a is treated as a participating employer collectively referred to as the employer system a is governed by a ten-member retirement board retirement board which sets policy and oversees operations consistent with applicable state and local laws system a provides service deferred and disability retirement benefits as well as death_benefits for its members and their beneficiaries you represent that system a is a qualified_plan within the meaning of sec_401 of the code and a governmental_plan within the meaning of sec_414 system a includes an employer_contribution and a mandatory employee contribution feature each participating employer picks up the member's contributions required to be made by system a the employer_contribution rate is established annually by the retirement board at the beginning of each school year based on the actuarial valuation of system a’s assets and liabilities the amounts due from each participating empioyer are premised on the rate of contribution as established by the retirement board at the beginning of each school year and on the amount of compensation paid_by the employer during the year annuities available under system a are based on total member contributions life expectancy date of membership final average salary and the form of retirement benefit selected by the members retirement benefits are also subject_to certain maximums and all benefits under system a are potentially limited by sec_415 of the code so far the limits under sec_415 have primarily affected members who retired under a retirement incentive allowing retirement before age recently state m enacted legislation that authorizes system a to establish a qualified_governmental_excess_benefit_arrangement under sec_415 pursuant to this authority the retirement board established an excess_benefit_plan excess_plan that will not take effect until days following the receipt of a favorable ruling from the service under sec_415 the excess_plan will be administered by the retirement board as designed the excess_plan will only provide benefits to participants that would otherwise exceed the sec_415 limits as applicable to governmental plans under the excess pian a participant will be paid that part of a retirement benefit that would otherwise have been payable by system a except for the limitations of code sec_415 under no circumstances will participants be given an election to defer compensation either directly or indirectly each member or participant in system a receiving retirement or survivor benefits thereunder whose benefit amount for any limitation_year exceeds the dollar limits of code sec_415 will participate in the excess_plan participation in the excess_plan ceases for any year in which the participant's benefit does not exceed the requisite limits on benefits under system a the amount payable under the excess_plan for a limitation_year will equal the difference between i the annual_benefit for each participant receiving retirement benefits under system a calculated pursuant to the applicable statutory formula without regard to the applicable sec_415 limitations and ii the dollar limitations under sec_415 reduced actuarially for ages below or increased for ages above subject_to certain exceptions for disability and death_benefits the benefits will be reduced for teachers retiring with fewer than ten years of participation in system a although the excess_plan will be part of system a the assets from system a will not be used to pay any excess_benefits under the excess_plan trust t will be established to hold the assets of the excess_plan separate and apart from the assets in system a_trust t consistent with the purpose of the excess_plan will be used solely for the purpose of holding employer contributions intended to pay benefits in excess of the b limit to participants each participating employer will deposit into trust t the amount of necessary contributions as annually determined by system a’s actuary the contributions will constitute the aggregate of i the excess_benefit payable to ail participants for such year and ii an amount determined to be a necessary and reasonable expense of administering the excess_plan the amounts contributed will not be allowed to accumulate in trust t from year to year for the purpose of advance funding of the excess plan’s liabilities any contributions not used to pay the excess_benefit for a current plan_year will be used to defray the cost of administration for the current_year you represent that trust t is designed as a grantor_trust of which state m is the grantor within the meaning of sec_672 through of the code all assets held in trust t all property rights and beneficial interests acquired through the use of the excess plan’s assets will remain the general unpledged unrestricted assets of trust t the interests of participants and their beneficiaries in trust t are not senior to the claims of unsecured creditors of state m if the assets of trust t are not sufficient to pay excess_benefits each participating employer not system a will pay such benefits from its general assets with respect to its employees based on the above facts and representations you request the following rulings that the excess_plan is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code that the benefits payable under the excess_plan will be includible in gross_income for the taxable_year in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the excess_plan and that the income accruing to trust t is exempt from federal_income_tax under sec_115 and sec_415 of the code as income derived from the exercise of an essential_governmental_function code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements sec_415 provides that a qualified_governmental_excess_benefit_arrangement means a portion of a governmental_plan if such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling the excess_plan and trust t will be part of system a which is represented to be a governmental_plan as described in sec_414 of the code the excess_plan only provides excess_benefits and does not rr ‘ allow participants to elect to defer compensation benefits provided under the excess_plan are paid from trust t which has no other purpose than to provide excess_benefits accordingly we conclude that the excess_plan being implemented by system a constitutes a qualified_governmental_excess_benefit_arrangement under sec_415 with respect to the second requested ruling sec_415 of the code provides in part that a the taxable_year or years for which amounts in respect to a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shail be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 we concluded in ruling that the excess_plan is a qualified_governmental_excess_benefit_arrangement under sec_41 m of the code accordingly the tax treatment of the amounts distributed under the excess_plan to the participants is determined as if the excess_plan were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 sec_402 of the code provides that contributions made by an employer to an employees’ trust that is not exempt from tax under section a are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employees’ trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 for purposes of determining the taxation of nonqualified_deferred_compensation arrangements sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includibie in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations the regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sb sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1 -2 a of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit sproul v commissioner t c affd per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in this case state m has represented that trust t will be a grantor_trust pursuant to state m law and for federal tax purposes accordingly the benefit payments from the excess_plan will be taxed to the recipients as gross_income only as actually paid or made available under the excess_plan with respect to your third requested ruling sec_415 of the code provides that income accruing to a governmental pian or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust is exempt from tax under sec_115 in ruling we concluded that the excess_plan is a qualified_governmental_excess_benefit_arrangement accordingly we conclude with respect to ruling_request that income accruing to trust t is exempt from tax under sec_115 and sec_415 of the code this ruling letter is based on the assumption that the system a is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code sec_401 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact oxxxxx this office sincerely ie swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc ce
